
	
		I
		111th CONGRESS
		2d Session
		H. R. 5652
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mrs. Maloney (for
			 herself, Mr. Grijalva,
			 Mrs. Capps,
			 Mr. Moran of Virginia,
			 Mr. McGovern,
			 Mr. Farr, Ms. Lee of California,
			 Ms. Baldwin,
			 Ms. Moore of Wisconsin,
			 Mrs. Davis of California,
			 Ms. Schakowsky, and
			 Mr. Kucinich) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To direct the Federal Trade Commission to prescribe rules
		  prohibiting deceptive advertising of abortion services.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Deceptive Advertising for Women’s
			 Services Act.
		2.Prohibition of
			 deceptive advertising of abortion services
			(a)Conduct
			 prohibitedNot later than 180 days after the date of enactment of
			 this Act, the Federal Trade Commission shall promulgate rules to prohibit, as
			 an unfair and deceptive act or practice, any person from advertising with the
			 intent to deceptively create the impression that such person is a provider of
			 abortion services if such person does not provide abortion services.
			(b)EnforcementThe
			 Federal Trade Commission shall enforce the rules required under subsection (a)
			 as if a violation of such rules were a violation of section 5(a)(1) of the
			 Federal Trade Commission Act (15 U.S.C. 45(a)(1)). The Commission shall enforce
			 such rules in the same manner and by the same means, powers, and duties as
			 though all applicable terms and provisions of the Federal Trade Commission Act
			 were incorporated into and made a part of this Act.
			3.DefinitionsFor purposes of the rules prescribed under
			 section 2, the following definitions apply:
			(1)AdvertiseThe
			 term advertise means offering of goods or services to the
			 public, regardless of whether such goods or services are offered for payment or
			 result in a profit.
			(2)Abortion
			 servicesThe term abortion services means
			 providing surgical and non-surgical procedures to terminate a pregnancy, or
			 providing referrals for such procedures.
			(3)PersonThe
			 term person has the meaning given such term in section 551(2) of
			 title 5, United States Code.
			
